     Case 2:21-cv-00504-RFB-DJA Document 9
                                         8 Filed 04/21/21
                                                 04/20/21 Page 1 of 3



 1   MATTHEW R. VANNAH, ESQ.
     Nevada Bar No. 006855
 2   Vannah & Vannah
 3   400 South Seventh Street, Fourth Floor
     Las Vegas, Nevada 89101
 4   Telephone: (702) 369-4161
     Facsimile: (702) 369-0104
 5   mvannah@vannahlaw.com
 6
     Attorneys for Plaintiff
 7                                UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA
 9 ZOE ALTERWITZ-GREENE,
                                                       CASE NO.: 2:21-cv-00504-RFB-DJA
10
             Plaintiff,
11 vs.                                                   [Proposed] JOINT DISCOVERY PLAN
                                                        (SUBMITTED IN COMPLIANCE WITH
12                                                                    LR 26-1(b))
   STATE FARM MUTUAL AUTOMOBILE
13 INSURANCE COMPANY, and DOES 1
14 through 20,

15           Defendants.
16
17            Plaintiff, Zoe Alterwitz-Greene, and Defendant, State Farm Mutual Automobile

18   Insurance Company (“State Farm”), by and through their respective counsel, pursuant to Rule

19   26(f)(2) of the Federal Rules of Civil Procedure, and in compliance with LR 26-1(a) of the Local
20
     Rules of Practice for the United States District Court for the District of Nevada, hereby submit
21
     their proposed Joint Discovery Plan and Scheduling (“Discovery Order”). The parties agree to
22
     the dates provided under this proposed discovery plan during an FRCP conference held on April
23
     7, 2021. The undersigned respectfully request that the Court enter a scheduling order in
24
25   conformance with the following:

26       1. Discovery Cut-Off Date: Defendant, State Farm was served on July 14, 2020. State Farm
27            filed its Notice of Removal on March 26, 2021. The parties request a discovery cut-off
28
              date of 180 days from the time of the removal to ensure a sufficient amount of time is
     4821-9577-8533.1
     Case 2:21-cv-00504-RFB-DJA Document 9
                                         8 Filed 04/21/21
                                                 04/20/21 Page 2 of 3



 1            available for depositions and expert discovery. Therefore, the discovery cut-off date is
 2
              September 21, 2021.
 3
         2. Amending Pleadings and Adding Parties: The last date for filing motions to amend the
 4
              pleadings or add parties shall be no later than 90 days prior to the close of discovery.
 5
              Therefore, the last date to file motions to amend pleadings or add parties is June 23,
 6
 7            2021.

 8       3. Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): The last date for disclosure of expert
 9            witnesses shall be 60 days before the discovery cut-off date and the disclosure respecting
10
              rebuttal experts will be made 30 days after the initial disclosure of experts. Therefore,
11
              the last date for initial disclosure of experts is July 23, 2021, and the last date for rebuttal
12
              expert disclosures is August 23, 2021.
13
14       4. Dispositive Motions: The last date for filing dispositive motions is 30 days after the

15            discovery cut-off date. Therefore, the last date to file dispositive motions is October 21,

16            2021.
17       5. Pretrial Order: The joint pre-trial order shall be filed no later than 30 days after the date
18
              set for filing dispositive motions. The last date to file pre-trial orders is November 22,
19
              2021or 30 days from the date the Court issues its order as to any pending dispositive
20
              motions.
21
22       6. Fed. R. Civ. P. 26(a)(3) Disclosures: Unless the discovery plan otherwise provides and

23            the court so orders, the disclosures required by Fed. R. Civ. P. 26(a)(3) and any

24            objections to them must be included in the joint pre-trial order.
25
         7. Alternative Dispute Resolution: The parties certify that they met and conferred about the
26
              possibility of using alternative dispute-resolution processes including mediation,
27
28   4821-9577-8533.1


                                                    Page 2 of 3
     Case 2:21-cv-00504-RFB-DJA Document 9
                                         8 Filed 04/21/21
                                                 04/20/21 Page 3 of 3



 1            arbitration, and if applicable, early neutral evaluation. The parties will further discuss the
 2
              use of alternative dispute resolution processes after the close of discovery.
 3
         8. Alternative Forms of Case Disposition. The parties certify that they discussed whether to
 4
              consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and
 5
              the use of the Short Trial Program (General Order 2013-01). The parties do not consent to
 6
 7            a trial by a magistrate judge, however, the parties are in discussions regarding the use of

 8            the Short Trial Program, but do not currently agree to a short trial.
 9       9. Electronic Evidence: The parties certify that they discussed whether they intend to
10
              present evidence in electronic format to jurors for the purposes of jury deliberations. The
11
              parties shall prepare such electronic evidence in conformance with the court’s policies
12
              and procedures.
13
14
     Dated: April 20, 2021.                             Dated: April 20, 2021.
15   Vannah & Vannah                                    Lewis Brisbois Bisgaard & Smith LLP
16
     /s/ Matthew R. Vannah                              /s/ Derek R. Noack
17   ______________________________                     ______________________________
     Matthew R. Vannah, Esq.                            Robert W. Freeman
18   Nevada Bar No. 006855                              Nevada Bar No. 3062
     400 South Seventh Street, Fourth Floor             Cheryl A. Grames
19   Las Vegas, Nevada 89101                            Nevada Bar No. 12752
                                                        Derek R. Noack Esq.
20                                                      Nevada Bar No. 15074
     Attorney for Plaintiff,
     Zoe Alterwitz-Greene                               6385 S Rainbow Boulevard, Suite 600
21                                                      Las Vegas, Nevada 89118
22                                                      Attorney for Defendant,
                                                        State Farm Mutual Automobile Insurance
23                                                      Company

24
     IT IS SO ORDERED.
25
     DATED    this_______
     Dated: this   21st day
                          dayofofApril, 2021. 2021.
                                  ________,
26
27                                                    ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
28   4821-9577-8533.1


                                                   Page 3 of 3
